818 A.2d 1285 (2003)
JAMES J. GORY MECHANICAL CONTRACTING, INC., Respondent,
v.
PHILADELPHIA HOUSING AUTHORITY, Petitioner.
Supreme Court of Pennsylvania.
March 11, 2003.

ORDER
PER CURIAM.
AND NOW, this 11th day of March, 2003, the Petition for Allowance of Appeal is GRANTED, LIMITED to the following issues:
1. Whether the statutory language of the Housing Authorities Law, 35 P.S. § 1550, necessitates the conclusion that the Philadelphia Housing Authority is an agency of the Commonwealth in light of this Court's holding in Marshall v. Port Authority of Allegheny County, 524 Pa. 1, 568 A.2d 931 (1990), as well as the per curiam order in City of Philadelphia v. Philadelphia Parking Authority, 568 Pa. 430, 798 A.2d 161 (2002).
2. Whether jurisdiction in the instant case lies with the Commonwealth Court under 42 Pa.C.S. § 761(a) or with the Board of Claims under 72 P.S. § 4651-4.